Aug 04 2015, 9:07 am




ATTORNEYS FOR APPELLANTS                                   ATTORNEYS FOR APPELLEE
Daniel H. Pfeifer                                          James A. Masters
Jerome W. McKeever                                         A. Robert Masters
Pfeifer, Morgan & Stesiak                                  Nemeth, Feeney, Masters
South Bend, Indiana                                        & Campiti, P.C.
                                                           South Bend, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Brian Young, Dave Wells, Steve                             August 4, 2015
Richmond, and Tim Corbett,                                 Court of Appeals Case No.
                                                           71A04-1501-CT-26
Appellants-Plaintiffs,
                                                           Appeal from the St. Joseph Superior
        v.                                                 Court
                                                           The Honorable Jenny Pitts Manier,
                                                           Judge
Henry Davis, Jr.,
                                                           Cause No. 71C01-1405-CT-142
Appellee-Defendant




Baker, Judge.




Court of Appeals of Indiana | Opinion 71A04-1501-CT-26 | August 4, 2015                   Page 1 of 11
[1]   Brian Young, Dave Wells, Steve Richmond, and Tim Corbett (collectively, the

      Officers) appeal the trial court’s order dismissing their complaint against Henry

      Davis. The Officers filed a lawsuit against Davis, a government employee, and

      two governmental agencies for actions he took while a government employee.

      After the Officers voluntarily dismissed the governmental entities from the

      complaint, the trial court granted Davis’s motion to dismiss based on the

      Indiana Tort Claims Act (ITCA).1 Finding that the dismissal was erroneous,

      we reverse and remand for further proceedings.


                                                      Facts
[2]   The Officers are South Bend Police officers, and Davis is a member of the

      South Bend Common Council (Common Council). On August 9, 2012, Davis

      sent the United States Department of Justice a letter accusing the Officers of

      racially-based misconduct. In January 2014, the Officers learned that Davis

      had allegedly either listened to tapes of the officers’ illegally-recorded private

      telephone conversations or that he had talked to someone who had listened to

      those tapes. Subsequently, Davis allegedly posted comments on his Facebook

      page regarding what he had heard.


[3]   On May 14, 2014, the Officers filed a two-count complaint against Davis, the

      City of South Bend (the City), and the Common Council. Count I alleged that

      Davis had violated provisions of the federal wiretap act and related provisions




      1
          Ind. Code § 34-13-3-1 et seq.


      Court of Appeals of Indiana | Opinion 71A04-1501-CT-26 | August 4, 2015     Page 2 of 11
      in Indiana law by either listening to the Officers’ phone conversations or

      receiving information about those conversations. The Officers pleaded liability

      in the alternative: on the one hand, the complaint alleged that Davis was acting

      in the course and scope of his employment and that the City and Common

      Council were vicariously liable; on the other hand, it alternatively alleged that

      Davis was personally liable because he was acting outside the scope of his

      employment. Count II alleged that Davis was personally liable for defamation

      by forwarding correspondence to the Department of Justice.


[4]   Although the City and Common Council were served with the Officers’

      complaint, they did not appear in the lawsuit or file any responsive pleading.

      They also did not enter an appearance on behalf of Davis, who eventually

      retained private counsel. On July 17, 2014, the Officers voluntarily dismissed

      the City and the Common Council.


[5]   On October 17, 2014, the Officers filed an amended complaint against Davis.

      The complaint named Davis as the sole defendant, alleging that he had acted

      outside the scope and course of his employment, and retained both claims from

      the original complaint. Davis moved to dismiss the amended complaint on

      December 1, 2014, arguing that the Officers had failed to state a claim against

      him. Following a hearing, the trial court granted Davis’s motion on January 9,

      2015, finding that the Officers’ claims against Davis were barred by the ITCA.

      The Officers now appeal.




      Court of Appeals of Indiana | Opinion 71A04-1501-CT-26 | August 4, 2015   Page 3 of 11
                                    Discussion and Decision
[6]   A motion to dismiss for failure to state a claim tests the legal sufficiency of a

      claim rather than the facts supporting it. Medley v. Lemmon, 994 N.E.2d 1177,

      1182 (Ind. Ct. App. 2013). We apply a de novo standard of review to a trial

      court’s ruling on a Trial Rule 12(B)(6) motion to dismiss, determining whether

      the allegations on the face of the complaint establish any set of circumstances

      under which a plaintiff would be entitled to relief. Id. This case requires us to

      review the trial court’s interpretation of the ITCA, and as always, we review

      matters of statutory interpretation de novo. Meyer v. Beta Tau House Corp., 31

      N.E.3d 501, 513 (Ind. Ct. App. 2015)


[7]   The ITCA provides that a government employee may not be named as a party

      in a civil suit where he acted “within the scope of [his] employment.” Ind.

      Code § 34-13-3-5(a). Subsection 5(b) states that a judgment against the

      governmental entity bars an action against the government employee, and, with

      one exception, a lawsuit alleging that the employee acted within the scope and

      course of his employment bars an action against the employee personally:

              A judgment rendered with respect to or a settlement made by a
              governmental entity bars an action by the claimant against an
              employee, including a member of a board, a committee, a
              commission, an authority, or another instrumentality of a
              governmental entity, whose conduct gave rise to the claim resulting in
              that judgment or settlement. A lawsuit alleging that an employee acted
              within the scope of the employee’s employment bars an action by the
              claimant against the employee personally. However, if the
              governmental entity answers that the employee acted outside the scope
              of the employee’s employment, the plaintiff may amend the complaint
              and sue the employee personally. . . .
      Court of Appeals of Indiana | Opinion 71A04-1501-CT-26 | August 4, 2015      Page 4 of 11
      I.C. § 34-13-3-5(b). Finally, if the circumstances of a lawsuit permit the filing of

      a lawsuit against an employee individually, subsection (c) sets forth the

      necessary allegations that must be made in such a case:

              A lawsuit filed against an employee personally must allege that an act
              or omission of the employee that causes a loss is:
                       (1)      criminal;
                       (2)      clearly outside the scope of the employee’s employment;
                       (3)      malicious;
                       (4)      willful and wanton; or
                       (5)      calculated to benefit the employee personally.
              The complaint must contain a reasonable factual basis supporting the
              allegations.
      I.C. § 34-13-3-5(c).


                                       I. Defamation Claim
[8]   First, we consider the Officers’ defamation claim. In the Officers’ original

      complaint, the defamation claim alleged that Davis’s actions “were not within

      the scope of conducting any investigation authorized by the South Bend

      Common Council. Henry Davis’ actions were in his individual capacity and a

      rogue attempt to damage the plaintiffs by said unfounded allegations.”

      Appellants’ App. p. 12. The amended complaint contained identical allegations

      with respect to the defamation claim. Id. at 58.


[9]   From the start, therefore, the Officers sought only to have Davis held liable as

      an individual for defamation. They did not seek to hold any governmental

      entities vicariously liable for Davis’s actions as an employee, and they did not

      Court of Appeals of Indiana | Opinion 71A04-1501-CT-26 | August 4, 2015         Page 5 of 11
       contend that he was acting as a governmental employee when he committed the

       acts that allegedly constitute defamation. Because this claim did not allege that

       Davis “acted within the scope of [his] employment,” the claim is not barred by

       the ITCA. I.C. § 34-13-3-5(a), -5(b). As a result, it was erroneous to dismiss the

       defamation claim pursuant to Trial Rule 12(B)(6). We therefore reverse and

       remand for further proceedings on this claim.


                                           II. Wiretap Claim
[10]   Next, we turn to the Officers’ claim related to alleged violations of state and

       federal law. As opposed to the defamation claim, this claim originally alleged

       that Davis was acting within the scope of his employment when he committed

       the acts that allegedly violated the statutory provisions at issue. Although the

       Officers pleaded in the alternative that Davis acted outside the scope of his

       employment, the fact that they named the governmental entities as defendants

       and sought to hold those entities vicariously liable makes the dismissal of this

       claim more problematic.


[11]   There are two provisions of the ITCA that we must consider in addressing the

       Officers’ contention that dismissal was erroneous. First, we must consider

       whether the voluntary dismissal of the City and the Common Council

       constituted a “judgment.” Second, we must consider whether the fact that the

       governmental entities did not aver in a responsive pleading that Davis acted

       outside the scope of his employment bars an individual claim against Davis.




       Court of Appeals of Indiana | Opinion 71A04-1501-CT-26 | August 4, 2015   Page 6 of 11
                    A. Is a Voluntary Dismissal a “Judgment”
[12]   As noted above, “[a] judgment rendered with respect to . . . a governmental

       entity bars an action by the claimant against an employee . . . whose conduct

       gave rise to the claim resulting in that judgment[.]” I.C. § 34-13-3-5(b). If we

       were to find, as Davis argues we should, that the Officers’ voluntary dismissal

       of the City and Common Council constitutes a “judgment” for ITCA purposes,

       then the Officers would not be permitted to pursue an individual claim against

       Davis for these actions.


[13]   Davis directs our attention to two cases that he claims stands for a general

       proposition that a dismissal of governmental entities from a complaint

       constitutes a judgment for ITCA purposes. In Burks v. Bolerjack, a jail employee

       sued the county, sheriff’s office, and the sheriff for a number of tort claims. 427

       N.E.2d 887 (Ind. 1981). The defendants filed a motion to dismiss the claim,

       which the trial court granted, because Burks had failed to comply with the

       notice provisions of the ITCA. Burks argued that even if the governmental

       entities were properly dismissed because of the failure to give proper notice, the

       claims against the sheriff as an individual should not have been dismissed. Our

       Supreme Court disagreed, finding that the dismissal against the government

       “was a ‘judgment’ both final and appealable; it left nothing for resolution

       between the parties.” Id. at 889. Because a “judgment” had been rendered with

       respect to the governmental entities, the claims against the sheriff as an

       individual were properly dismissed.



       Court of Appeals of Indiana | Opinion 71A04-1501-CT-26 | August 4, 2015      Page 7 of 11
[14]   In Board of Commissioners of Cass County v. Nevitt, the plaintiff sued Cass County

       for injuries stemming from a vehicular accident involving a county snow plow.

       448 N.E.2d 333 (Ind. Ct. App. 1983). Nevitt also sued the snow plow driver as

       an individual. On the day before trial, Nevitt, “[f]or tactical reasons,” filed a

       motion for leave to file an amended complaint that dismissed the county as a

       party to the action. Id. at 336. The trial court granted the request and found in

       favor of the plaintiff following a bench trial. The employee appealed, and this

       Court, citing to Burks, found that Nevitt’s voluntary dismissal of the county on

       the eve of trial constituted a “judgment” for purposes of the ITCA. Id. at 338-

       39. Consequently, any further action against the snow plow driver as an

       individual was barred by the ITCA, and the trial court should not have

       permitted the trial to take place. Id. at 339.


[15]   We simply cannot conclude that a plaintiff’s decision to voluntarily dismiss

       governmental entities from a complaint before litigation has even begun equates

       to the scenarios contemplated by the Burks and Nevitt Courts. In Burks, judicial

       action was required to grant or deny the motion to dismiss. As such, the order

       granting dismissal was a “judgment” for ITCA purposes. In Nevitt, because of

       the timing of the amended complaint, the plaintiff was required to file a motion

       requesting permission to amend, thereby dismissing the governmental entity

       from the case. Therefore, judicial action was required to grant or deny that




       Court of Appeals of Indiana | Opinion 71A04-1501-CT-26 | August 4, 2015    Page 8 of 11
       motion, and the order granting the amendment and dismissing the government

       was a “judgment” for ITCA purposes. 2


[16]   Here, in contrast, the Officers made a decision extremely early in the

       litigation—before attorneys for the City and Common Council had even filed

       appearances—to pursue recovery solely against Davis as an individual. Indiana

       Trial Rule 15(A) provides that “[a] party may amend his pleading once as a

       matter of course at any time before a responsive pleading is served[.]” In such a

       circumstance, the trial court need not, and cannot, rule on the amendment—the

       plaintiff is entitled to it as of right. And Trial Rule 41(A)(1)(a) provides that an

       action may be dismissed by the plaintiff without order of court by filing a notice of

       dismissal before the adverse party has served an answer. Again, no judicial

       action is required. Because the Officers here took action at such an early date in

       the litigation, they were within their rights to dismiss the City and Common

       Council and amend their complaint without first seeking permission from the

       trial court. As such, we find Burks and Nevitt distinguishable.


[17]   Under these circumstances, we find that the voluntary dismissal of the City and

       Common Council did not constitute a “judgment” for purposes of ITCA.

       Therefore, the claims against Davis were not barred on this basis.




       2
        We question whether our colleagues in Nevitt properly applied the decision of our Supreme Court in Burks.
       We need not resolve that issue, however, as even if we take the Nevitt holding as it is, we find the case
       distinguishable from the circumstances present here.

       Court of Appeals of Indiana | Opinion 71A04-1501-CT-26 | August 4, 2015                        Page 9 of 11
                            B. Lack of a Government Answer
[18]   Finally, we must consider the middle portion of subsection 5(b):

               A lawsuit alleging that an employee acted within the scope of the
               employee’s employment bars an action by the claimant against the
               employee personally. However, if the governmental entity answers
               that the employee acted outside the scope of the employee’s
               employment, the plaintiff may amend the complaint and sue the
               employee personally.
       I.C. § 34-13-3-5(b). Davis contends that because in this case the City and

       Common Council did not file a responsive pleading averring that he was acting

       outside the scope of his employment, the Officers were not entitled to seek

       recovery from him as an individual.


[19]   We have already noted that the City and Common Council were voluntarily

       dismissed from the complaint. We have also found that the dismissal did not,

       in and of itself, bar the Officers from continuing their lawsuit against Davis

       individually. After the dismissal, the Officers amended their complaint,

       alleging solely that Davis was acting outside the scope of his employment. At

       that time, there was no governmental entity participating in the litigation that could

       have filed a pleading on Davis’s actions. Consequently, to say that the absence of

       such a pleading is fatal to the Officers’ claims makes little to no sense.


[20]   To agree with Davis’s position would be to hand control of litigation over to a

       third party. We simply cannot countenance, and cannot conclude that the

       General Assembly intended, such a result. We decline to find that a non-party

       governmental entity was required to file a pleading before the Officers’


       Court of Appeals of Indiana | Opinion 71A04-1501-CT-26 | August 4, 2015        Page 10 of 11
       individual claims against Davis were entitled to proceed. Therefore, we reverse

       the trial court’s order with respect to the wiretap claim and remand for further

       proceedings.


[21]   The judgment of the trial court is reversed and remanded for further

       proceedings.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Opinion 71A04-1501-CT-26 | August 4, 2015   Page 11 of 11